Case 1:18-cv-22727-KMM Document 27 Entered on FLSD Docket 10/11/2018 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

     NORTH BEACH DIALYSIS CENTER, LLC

            Plaintiff,                                            Case No. 1:18-cv-22727

     vs.

     AMERICAN POSTAL WORKERS UNION
     HEALTH PLAN and MULTIPLAN, INC.,

           Defendants.
     ________________________________________/

                              NOTICE OF PENDING SETTLEMENT

            Defendant, MultiPlan, Inc., hereby gives notice to the Court that it has reached a

     verbal agreement as to the terms of a settlement with Plaintiff, North Beach Dialysis Center,

     LLC. The parties are presently drafting, finalizing, and executing settlement and dismissal

     documents, and fully expect to file a Stipulated Notice of Voluntary Dismissal within thirty

     (30) days. Accordingly, and most respectfully, Plaintiff and Defendant request this

     Honorable Court to toll all pending deadlines for a period of thirty days.

            Submitted October 11, 2018.            BAKER, DONELSON, BEARMAN,
                                                   CALDWELL & BERKOWITZ, PC

                                                   By:    /s/ David B. Levin
                                                          Florida Bar No.: 026394
                                                          1 Financial Plaza, Suite 1620
                                                          100 S.E. Third Avenue
                                                          Fort Lauderdale, Florida 33394
                                                          Telephone: (954) 768-1600
                                                          Telecopier: (954) 333-3930
                                                          dlevin@bakerdonelson.com
                                                          Attorneys for MultiPlan, Inc.
Case 1:18-cv-22727-KMM Document 27 Entered on FLSD Docket 10/11/2018 Page 2 of 2




                                     CERTIFICATE OF SERVICE

             I hereby certify that on October 11, 2018, a true and correct copy of the foregoing

     was electronically filed via the Court’s CM/ECF system, which will automatically serve

     notice of this filing via e-mail notification to all counsel of record.


                                                     /s/ David Levin
                                                     David Levin




                                                      2
